Title: From Thomas Jefferson to Elbridge Gerry, 23 November 1822
From: Jefferson, Thomas
To: Gerry, Elbridge


Dear Sir
Monticello
Nov. 23. 22.
Your favor of Oct. 26. was 3. weeks on it’s passage to me, which, with indisposition, must apologise for the delay of this answer. I had the happiness of an intimate and friendly acquaintance with the late mr Gerry your father. we served together in the Old Congress; again in that of Annapolis, & lastly, altho’ in different functions, in the present government. the harmony of our political principles was a source of great gratification to both & of equal confidence. our services keeping us together mostly, there was little room for epistolary correspondence. I recieved from him however some letters while I was in France, which I now inclose you. they are proofs of his great and general attention to the public interests.I have one other letter, begun under the date of 1801. Jan. 15. and concluded under that of Jan. 20. too interesting and valuable to true history to be parted with. it is in 7. sheets of letter paper, & contains a justification of the part mr Gerry bore in the mission to the French government, of which mission he was a member. his conduct in it is too important a circumstance to omit it’s justification in any life which may be written of him. that it inculpates others should be no obstacle to the justice due him. you have probably a copy of this letter, or of a similar one to some other friend, or some other paper prepared by himself to preserve the memory of the transaction. if you have not, I will send it to you, in full confidence of your retaining it only long enough to be copied. I could send a copy but it would want the authentication of his own handwriting.As to anecdotes, my memory is too much decayed to be appealed to or trusted. with this imperfect communication be pleased to accept the assurance of my esteem and respect.Th: Jefferson